DETAILED ACTION

This Office Action is in response to the communication filed on 03/16/2022. 
Current status of the claims:
Claims 1-20, 32-42 are cancelled.
Claims 21-31 and 43 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 03/16/2022.. By this amendment, claim 21 is amended and claims 32-42 are cancelled. Up on entry of the Amendment, all the pending claims will be fully examined.
Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks Made in an Amendment filed 03/16/2022 with respect to the rejection of claims 21-28, 32-39, 43 under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of  Leroudier; claims 29 and 40 under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of  Leroudier and Sabat249; claims 30 and 41 under 35 U.S.C. 103 as being unpatentable over Saba426t in view of  Leroudier and Leizerovich; and claims 31 and 42 under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of  Leroudier and Stapleton are fully considered. It is noted, however, that the claims are amended currently. The amendment, specifically, to independent claim 21 include new feature which was not recited in previously rejected claims. It is further noted that the amendment to the claim is the result of prior art reference, and thus narrows scope of the claim. As such, the Arguments/Remarks made in an Amendment has been fully considered but they are considered moot in view of the claim’s amendment. Furthermore, the amendment to the claim necessitated new ground(s) of rejection presented in this Office action. The new ground of rejection is made with US2013/0188753 issued to Tarlazzi et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 32-39, 43 are rejected under 35 U.S.C. §103 as being unpatentable over US2009/0180426 to Sabat et al. ( “Sabat426”) in view of  US2013/0188753 to Tarlazzi et al. (“Tarlazzi”) (the references in parentheses apply to the prior art document)

RE Claim 21, Sabat426 discloses, a Distributed Antenna System (e.g. Sabat426, Title, Abstract and Para [0015]: a Digital Distributed Antenna System (DDAS)), comprising: a plurality of Digital Multiplexer Unit (DMU) (e.g. Sabat426, Figs. 4-6, Paras [0036]: plurality of Multiplexers), wherein each DMU comprises one or more digital input ports (e.g. Sabat426, Figs. 4-6:  each multiplexers including one or more input ports as illustrated), coupled to a plurality of digital interfaces of one or more Base Band Units (e.g. Sabat426, Figs. 4-6, Paras [0033]-[0034], [0047]: coupled to a plurality interfaces of one or more base stations (i.e. BBUs)) and operable to receive one or more digital inputs from the one or more BBUs (e.g. Sabat426, Figs. 4-6, Paras [0033]-[0034], [0047]: receives one or more inputs from the one or more BBUs), and at least one digital output port (e.g. Sabat426 Figs. 5-6:  one or more digital outputs, as shown) […] ; and a Digital Access Unit, operably connected to the at least one DMU and a plurality of Digital Remote Units (DRUs) (e.g. Sabat426, Figs. 5-6: one or more Digital base station units (502.1-502.K) connected to one or more DMUs (506-.1-506.K) and a plurality of Remote Digital Radios 504.1-504.N), wherein the DAU is configured to forward one or more digital signals from the at least one DMU and over an optical cable to at least one of the plurality of Digital Remote Units (DRUs) (e.g. Sabat426, Figs. 5-6, Paras [0019], [0044]: a plurality of fiber optic digital interface links coupled to the plurality of DDR Hubs/simulcasts and to each of the corresponding plurality of DDR remotes, operable to transport signals to and from the plurality of DDR remotes. Moreover, there is a connection from the DDR Hub/simulcasts 506 to the Remote DDRs 504 over either separate fibers or separate wavelengths on a common fiber (e.g. para [0044]).  
The subject matter of claim 21 differs from Sabat426 in that Sabat426 does not explicitly disclose the limitation [wherein at least one DMU of the plurality of DMUs collates the plurality of digital outputs received by the plurality of DMUs from the one or more BBUs], as recited in currently amended claim 21. However, Talarazzi’s invention related to a Distributed Antenna System (e.g. Title, Abstract of Talarazzi) teaches or suggests,  wherein at least one DMU of the plurality of DMUs collates the plurality of digital outputs received by the plurality of DMUs from the one or more BBUs (see for example, Figs. 3-4 and Paras [0027], [0031]-[0033] . Hence the prior art includes each element as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the distributed antenna system disclosed by Sabat426 with Tarlazzi’s teaching or suggestion for a purpose of combining (collating) a plurality of data outputs onto a single data stream that would be sent to the various remote units. Therefore one of ordinary skill in the art, such as an individual working in a field related to distributed antenna system, could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, with each element retaining its advantageous function and yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.

RE claim 22, Sabat426 discloses the system of claims 21, wherein a DMU is operatively connected to a BBU of the one or more BBUs via an optical cable (e.g. Para [0005] the Distributed Antenna System allows distribution (routing) of its signals to the multiple connected units using optical means; and, one or more Digital Host Base Station (Base Band Units) connected to at least one of a plurality Digital simulcasts (Multiplexers) as illustrated in Fig. 5).  

RE claim 23, Sabat426 discloses the system of claim 22, wherein the BBU includes a plurality of sectors (e.g. Figs. 4-5 and para. [0027], [0044]:  the DDR Hub 506 [DMU] can be extended to multi-sector support through a simple replication of the single-sector DDR Hub 310 in fig. 4 and In fig. 5, each sector is treated as a separate grouping of remote units with their associated base station [BBU] sector).  

RE claim 24, Sabat426 discloses the system claim 21, wherein the DAU is operatively connected to a Base Transceiver Station (BTS) (see for example, Paras [0019], [0044]: in Figs. 5-6 at least one access Unit (502) that is connected to the at least one DMU and configured to forward one or more digital signals to the plurality of DDR Hubs and to each of the corresponding plurality of DDR remotes, via the base transceivers). 

RE claim 25, Sabat426 discloses the system of claim 24, wherein the BTS includes a plurality of sectors (see for example, Paras [0019], [0044]: in Figs. 5-6 at least one access Unit (502) that is connected to the at least one DMU and configured to forward one or more digital signals to the plurality of DDR Hubs and to each of the corresponding plurality of DDR remotes, via the base transceivers. In other word, the transvers includes a plurality of sectors).   

RE claim 26, Sabat426 discloses the system of claim 24, wherein the DAU forwards signals from a DMU and a BTS to the at least one of a plurality of DRUs (see for example, Paras [0019], [0044]: in Figs. 5-6 at least one access Unit (502) that is connected to the at least one DMU and configured to forward one or more digital signals to the plurality of DDR Hubs and to each of the corresponding plurality of DDR remotes, via the base transceivers).  

RE claim 27, Sabat426 discloses the system of claim 21, wherein each DMU is operable to receive digital signals from each of the one or more BBUs (e.g. Para [0005] the Distributed Antenna System is configured for signal communication to the multiple connected units. the one or more Digital Host Base Station (Base Band Units) connected to at least one of a plurality Digital simulcasts (Multiplexers) for signal communication, as illustrated in Fig. 5).  

RE claim 28, Sabat426 discloses the system of claim 21, wherein each DMU is operatively coupled to each other DMU via at least one of an Ethernet cable, an optical fiber, a microwave line of sight link, a wireless link, or a satellite link (e.g. Para [0005] the Distributed Antenna System allows distribution (routing) of its signals to the multiple connected units using optical means. Moreover, one or more of the plurality Digital simulcasts (Multiplexers) is connected to at least one of a plurality Digital simulcasts (Multiplexers) as illustrated in Fig. 5). 

RE claim 43, Sabat426 discloses the system of claim 24, wherein the DAU forwards signals from a DMU and RF signals from a BTS to the at least one of a plurality of DRUs (e.g. Fig. 5, Paras [0005] and [0019]): the Distributed Antenna System which allow distribution (routing) of its RF signals via the multiple antennas to the at least one of DDR Hubs/simulcasts and to each of the corresponding plurality of DDR remotes).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of Talarazzi, further in view of US2012/0121249 to Sabat et al. (“Sabat249”)
RE claim 29, Sabat426 in view of Talarazzi discloses the system of claim 21, as discuss above. 
The subject matters of claim 29, differ from Sabat426 in view of Talarazzi , in that Sabat426 in view of Talarazzi lacks teaching that the plurality of DRUs are connected in a daisy chain configuration. However, Sabat249 teaches or suggests, in the same field of endeavor, DRUs that are connected in a daisy chain configuration (e.g. Sabat249 Fig. 3A, Para [0036]: the remote nodes (330-1 to 330-N) are communicatively coupled to one another in a "daisy chain" topology. Furthermore, each of the remote nodes 330-1 to 330-N is coupled to optical combiner 334 and optical splitter 335 through add/drop multiplexers 350-1 to 350-M). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Sabat426 in view of Talarazzi with Sabat249’s teachings for the purpose of receiving digital inputs from one of more of base band units. In combination, Sabat426 in view of Talarazzi is not altered in that Sabat426 in view of Talarazzi continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual working in the field of Distributed Antenna System (DAS) could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 29.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of Talarazzi, further in view of US20140233548 to Leizerovich et al.  (“Leizerovich”)
RE claim 30, Sabat426 in view of Talarazzi discloses the system of claim 21, as discuss above. 
The subject matter of claim 30 differ from Sabat426 in view of Talarazzi in that Sabat426 in view of Talarazzi lacks teaching that the plurality of DRUs are connected in a star configuration. However, Leizerovich discloses, in the same field of endeavor, wherein the plurality of DRUs are connected in a star configuration (see for example, Fig. 4 and Para [0066] of Leizerovich: remote nodes are communicatively coupled to one another in a star configuration topology). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Sabat426 in view of Talarazzi with Leizerovich’s teachings for purpose providing coverage for a given geographical area. In combination, Sabat426 in view of Talarazzi is not altered in that Sabat426 in view of Talarazzi continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual working in the field of Distributed Antenna System (DAS) could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 30.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of Talarazzi, further in view of US2012/0039254 to Stapleton et al.  (“Stapleton”)
RE claim 31, Sabat426 in view of Berlin discloses the system of claim 21, as discuss above. 
The subject matter of claim 31 differ from Sabat426 in view of Talarazzi in that Sabat426 in view of Talarazzi does not explicitly disclose, wherein the plurality of DRUs are connected in a loop. However, Stapleton discloses, in the same field of endeavor, wherein the plurality of DRUs are connected in a loop (see for example, on Page 7, Claim 1 of Stapleton: providing at least one digital access unit configured to communicate with at least some remote radio units and linking in a loop configuration the one or more remote radio units and the at least one digital access unit whereby each remote radio unit can be accessed in either direction around the loop). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Sabat426 in view of Talarazzi with Stapleton’s teachings for purpose linking the one or more remote radio units and the at least one digital access unit in a loop configuration, whereby each remote radio unit can be accessed in either direction around the loop (see Claim 1 of Stapleton). In combination, Sabat426 in view of Talarazzi is not altered in that Sabat426 in view of Talarazzi continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual working in the field of Distributed Antenna System (DAS) could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632